Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Restriction
Examiner acknowledges the election, without traverse, of Group I directed to a CAR, vector, and cell, in the reply filed on 23 May 2022.  
Claim Status
Claims 1-25 are pending.  Claims 1, 5, 8, 13, 14, 16, and 18-25 are amended. However, claims 22, 24-25 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 1-21 and 23 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 23 May 2022 consisting of 4 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 from PCT/CN2017/119711 (filed 29 December 2017).  The application claims benefit from foreign application CHINA 201611263835  (filed 30 December 2016).  The instant application has been granted the benefit date, 30 December 2016, from the foreign application CHINA 201611263835. 
Claim Rejections - 35 USC § 112(b)
Claims 1-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “novel” in claim 1 is a relative term which renders the claim indefinite. The term “novel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  All the dependent claims implicitly contain the indefinite scope of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Morgan
Claims 1, 4-5, 8-9, 13-14, 16, 18-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (WO2016/014789).
Claim 1 is directed to a novel chimeric antigen receptor, comprising an extracellular signal peptide, an antigen binding domain, a transmembrane domain and an intracellular signal domain, wherein said extracellular signal peptide is selected from one of a 4-1BB signal peptide, a CD8α signal peptide, a GM-CSFRα signal peptide or a CD4 signal peptide, and the transmembrane domain is a 4-1BB molecular transmembrane region sequence.
	Morgan et al. teach discloses a chimeric antigen receptor (CAR), comprising: an extracellular domain; a transmembrane domain; one or more intracellular costimulatory signal transduction domains; and a primary signal transduction domain, wherein the extracellular domain comprises a humanized anti-BCMA antibody or an antigen-binding fragment thereof that binds to one or more epitopes of a human BCMA polypeptide; the transmembrane domain may be selected from CD137; the CAR further comprises a signal peptide comprising a CD8α signal polypeptide or a human GM-CSF receptor a signal polypeptide (see claims 1, 10, 27, and 28). MORGAN further discloses that the antigen-binding fragment is selected from a camel lg, a Fab fragment, an scFv (claim 2), and the one or more costimulatory signal transduction domains are selected from molecules such as CD2, CD7, CD27, CD28, CD30, CD40, CD83, and CD137 (4-1BB) (claims 2 and 15). MORGAN further discloses a polynucleotide encoding the aforementioned CAR, a vector comprising the aforementioned polynucleotide, and an immune effector cell comprising the aforementioned vector, wherein the immune effector cell is selected from T lymphocytes and NK cells (claims 47-54).   Additionally, MORGAN et al. teach CARs comprising intracellular co-stimulatory signaling domains;  MORGAN lists illustrative examples of intracellular co-stimulatory signaling domains:   CARD11, CD2, CD7, CD27, CD28, CD30, CD40, CD54 (ICAM), CD83, CD134 (OX40), CD137 (4-lBB), CD150 (SLAMF1), CD152 (CTLA4), CD223 (LAG3), CD270 (HVEM), CD273 (PD-L2), CD274 (PD-L1), CD278 (ICOS), DAPIO, LAT, NKD2C SLP76, TRIM, and ZAP70 (page 29, lines 20-24) , thereby suggesting the limitations of current claims 8.  MORGAN et al. teach CARs comprising primary signaling domains TCRζ, FcRζ, FcRβ, CD3y,CD3δ, CD3ε, CD3ζ, CD22, CD79a, CD79b, and CD66d (page 29, lines 7-9), thereby suggesting the limitations of current claims 8-9.
MORGAN further discloses a method for producing an immune effector cell comprising the aforementioned CAR, which comprises introducing the aforementioned vector into an immune effector cell, comprising isolating and activating T cells to be modified (claims 71 and 72, description, page 67, the last paragraph).  MORGAN further discloses the use of the composition comprising the CAR modified T cell for the treatment of B cell malignancies, and the CAR modified T cells can be administered alone or in combination with a pharmaceutical composition combined with a carrier (see description, page 75, paragraph 2).
	The above cited teachings of Morgan also reject dependent claims 4, 5, 16, 18, 19-21, 23.
Additionally, Morgan et al. teach using a hinge region between an extracellular antigen binding domain and the transmembrane domain (e.g., table 3), thereby suggesting the limitations of claim 14.
Claim 13 is directed to the chimeric antigen receptor according to claim 1, wherein said chimeric antigen receptor comprises a 4-1BB signal peptide or CD8c signal peptide, an antigen binding domain, a 4-1BB transmembrane domain, a 4-1BB and/or CD28 intracellular co-stimulatory binding domain, and a CD3 intracellular signalling domain which are sequentially connected.
Morgan at Tables 3-5 show particular arrangements of the domains of particular CARs.  These examples demonstrate the arrangement of domains in the sequence required by claim 13 is conventional. Furthermore, in conjunction with other teachings from Morgan, Tables 3-5 suggest that substituting the particular elements recited in claim 13 are known to skilled artisans. Therefore, according to the guidance of MPEP 2143, rationales “A” and “B” from KSR would suggest that the embodiments recited in claim current 13 would be prima facie obvious.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine elements from within MORGAN to produce a CAR as claimed.
	Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (CAR comprising an extracellular signal peptide, an antigen binding domain, a transmembrane domain and an intracellular signal domain;  various known CAR domains; vector comprising a CAR, cell comprising a CAR; method of making a CAR; method of administering a cell comprising a CAR) are taught by MORGAN and further they are taught in various combinations and are shown to be used in chimeric antigen receptors (CARs).  It would be therefore predictably obvious to use a combination of these elements in a chimeric antigen receptor (CAR).  The methods of combining the elements are further known in the art and are predictable; therefore they are likewise obvious.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of MORGAN et al. because each of these teachings were generated by known molecular biological and cell biological techniques.  These skills are successfully practiced daily in biological research laboratories. Combining these elements according to a desired scheme would be straightforward for such artisans.
Therefore the CAR, vector, cells and methods as taught by MORGAN et al. would have been prima facie obvious over the CAR, vector, cells and methods of the instant application.

Morgan & Zhang
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (WO2016/014789) as applied to claim 1 and further in view of Zhang et al. (WO2013/033626).
Claim 2 is directed to the chimeric antigen receptor according to claim 1, wherein an amino acid sequence of a 4-1BB molecular transmembrane region as said transmembrane domain is as set forth in SEQ ID NO.1, or a polypeptide having 85%-99% identity with the amino acid sequence of SEQ ID NO.1.
As described in the obviousness rejection of claim 1 over Morgan, that CAR was suggested by combining elements from within MORGAN.  However, while MORGAN listed a 4-1BB molecular transmembrane region, MORGAN did not provide a SEQ ID NO for the 4-1BB TM.
Zhang et al. teach SEQ ID NO:56 which is 27 amino acids in length and is 100% identical to SEQ ID NO:1 from the current application.
Therefore, at the time of filing of the current claims, all the elements of claim 2 were known to skilled artisans and Zhang’s sequence could be substituted for the generic teaching of 4-1BB in Morgan using molecular biological techniques that were commonly successfully practiced at the time of the filing of the current claims.  Hence, according to KSR rationales “A” and “B” it would be obvious to substitute/choose Zhang’s 4-1BB TM SEQ ID NO:56 for combination with the other elements of Morgan.  Like the current inventor, Zhang used 4-1BB transmembrane domain SEQ ID NO:56 for constructing chimeric antigen receptors.

Morgan & Yu
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (WO2016/014789) as applied to claim 1 and further in view of Yu et al. (US2013/0316366).
Claim 3 is directed to the chimeric antigen receptor according to claim 1, wherein said extracellular signal peptide is selected from a 4-1BB signal peptide with an amino acid sequence as set forth in SEQ ID NO.2, or a polypeptide having 85%-99% identity with the amino acid sequence of SEQ ID NO.2.
As described in the obviousness rejection of claim 1 over Morgan, that CAR was suggested by combining elements from within MORGAN.  However, while MORGAN listed a 4-1BB signal region, MORGAN did not provide a SEQ ID NO for the 4-1BB signal peptide.
Yu et al. teach SEQ ID NO:519 which is 23 amino acids in length and is 100% identical to SEQ ID NO:2 from the current application.
Therefore, at the time of filing of the current claims, all the elements of claim 2 were known to skilled artisans and Yu’s sequence could be substituted for the generic teaching of 4-1BB signal sequence in Morgan using molecular biological techniques that were commonly successfully practiced at the time of the filing of the current claims.  Hence, according to KSR rationales “A” and “B” it would be obvious to substitute/choose Yu’s 4-1BB signal peptide SEQ ID NO:519 for combination with the other elements of Morgan.  Like the current inventor, Yu used 4-1BB signal peptide SEQ ID NO:519 for constructing surface bound proteins. 

Morgan & Chekmasova
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (WO2016/014789) as applied to claims 1 and 5, and further in view of Chekmasova et al. (Blood (2015) 126 (23) : 3094, http://doi.org/10.1182/blood.V126.23.3094.3094).
Claim 6 is directed to chimeric antigen receptor according to claim 5, wherein the antigen bound by the antigen binding domain is CD19.
As described in the obviousness rejection of claim 1 and 5 over Morgan, that CAR was suggested by combining elements from within MORGAN.  However, while MORGAN teach an antigen binding domain of BCMA, MORGAN did not provide guidance for using an antigen binding domain for CD19 in their CAR. 
Chekmasova et al. teach “anti-CD19 CAR T cells and anti-BCMA bb2121 demonstrated tumor clearance.”
Therefore, at the time of filing of the current claims, it would be obvious to substitute anti-CD19 motive for the anti-BCMA  motif in the CARs of MORGAN. According to KSR rationale “B” it would be obvious to substitute/choose Chekmasova’s anti-CD19 scFv for combination with the other elements of Morgan. Chekmasova indicates the equivalency of anti-CD19 CAR T cells and anti-BCMA CAR T cells.

Morgan & June
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (WO2016/014789) as applied to claims 1 and 9, and further in view of June et al. (WO2012/079000).
Claim 10 is directed to the chimeric antigen receptor according to claim 9, wherein the intracellular signal domain comprises a 4-1BB intracellular co-stimulatory signal domain with an amino acid sequence as set forth in SEQ ID NO.6.
As described in the obviousness rejection of claim 9 over Morgan, that CAR was suggested by combining elements from within MORGAN.  However, while MORGAN listed a 4-1BB intracellular signal domain, MORGAN did not provide a SEQ ID NO for the 4-1BB intracellular signal domain.
June et al. teach SEQ ID NO:23 which is 42 amino acids in length and is 100% identical to SEQ ID NO:6 from the current application.
Therefore, at the time of filing of the current claims, all the elements of claim 10 were known to skilled artisans and Zhang’s sequence could be substituted for the generic teaching of 4-1BB intracellular signaling domain in Morgan using molecular biological techniques that were commonly successfully practiced at the time of the filing of the current claims.  Hence, according to KSR rationales “A” and “B” it would be obvious to substitute/choose June’s 4-1BB Intracellular domain SEQ ID NO:23 for combination with the other elements of Morgan.  Like the current inventor, June used 4-1BB intracellular signaling domain SEQ ID NO:23 for constructing chimeric antigen receptors.
Morgan & Sadelain
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (WO2016/014789) as applied to claims 1 and 9, and further in view of Sadelain et al. (US2004/043401).
Claim 11 is directed to the chimeric antigen receptor according to claim 9, wherein the intracellular signal domain comprises a CD28 intracellular co-stimulatory signal domain with an amino acid sequence as set forth in SEQ ID NO.7.
As described in the obviousness rejection of claim 9 over Morgan, that CAR was suggested by combining elements from within MORGAN.  However, while MORGAN listed a CD28 intracellular signal domain, MORGAN did not provide a SEQ ID NO for the CD28 intracellular signal domain.
Sadelain et al. teach SEQ ID NO:9 which is 41 amino acids in length and is 100% identical to SEQ ID NO:7 from the current application.
Therefore, at the time of filing of the current claims, all the elements of claim 10 were known to skilled artisans and Sadelain’s sequence could be substituted for the generic teaching of CD28 intracellular signaling domain in Morgan using molecular biological techniques that were commonly successfully practiced at the time of the filing of the current claims.  Hence, according to KSR rationales “A” and “B” it would be obvious to substitute/choose Sadelain’s CD28 Intracellular domain SEQ ID NO:9 for combination with the other elements of Morgan.  Like the current inventor, Sadelain used CD28 intracellular signaling domain SEQ ID NO:9 for constructing chimeric antigen receptors.
Morgan & Gao
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (WO2016/014789) as applied to claims 1 and 9, and further in view of GAO et al. (CN102120772).
Claim 12 is directed to the chimeric antigen receptor according to claim 9, wherein the intracellular signal domain comprises a CD3 ζ intracellular co-stimulatory signal domain with an amino acid sequence as set forth in SEQ ID NO.8.
As described in the obviousness rejection of claim 9 over Morgan, that CAR was suggested by combining elements from within MORGAN.  However, while MORGAN listed a CD3ζ intracellular signal domain, MORGAN did not provide a SEQ ID NO for the CD3 ζ intracellular signal domain.
GAO et al. teach SEQ ID NO:4 which is 113 amino acids in length and is 100% identical to SEQ ID NO:8 from the current application.
Therefore, at the time of filing of the current claims, all the elements of claim 12 were known to skilled artisans and GAO’s sequence could be substituted for the generic teaching of CD3 intracellular signaling domain in Morgan using molecular biological techniques that were commonly successfully practiced at the time of the filing of the current claims.  Hence, according to KSR rationales “A” and “B” it would be obvious to substitute/choose Gao’s CD3 ζ Intracellular domain SEQ ID NO:4 for combination with the other elements of Morgan.  Like the current inventor, GAO used CD3 ζ intracellular signaling domain sequence identical to current SEQ ID NO:8  for constructing chimeric antigen receptors.

Allowable Subject Matter
Claims 7, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  SEQ ID NO:9 is free of prior art.  SEQ ID NO:10 and 12 are free of the art;  additionally, the percent identity recited in claim 15 is also free of the art.  SEQ ID NO:22 and 24 are free of the art.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633